Motion for Rehearing Granted, Memorandum Opinion filed February 23, 2012,
Withdrawn, Appeal Reinstated and Order filed July 19, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-01002-CV
                                   ____________

                         CHRISTINE E. REULE, Appellant

                                           V.

                           RLZ INVESTMENTS, Appellee


                     On Appeal from the Co Civil Ct at Law No 4
                               Harris County, Texas
                          Trial Court Cause No. 1001350


                                       ORDER

      On February 23, 2012, this court issued an opinion dismissing this appeal.
Appellant filed a motion for rehearing. The motion is GRANTED.

      This court’s opinion filed February 23, 2012, is WITHDRAWN, and our
judgment of that date is VACATED. The appeal is ordered REINSTATED.

                                                       PER CURIAM

Panel consists of Justices Frost, Brown and Christopher.